Name: Council Decision (CFSP) 2016/890 of 6 June 2016 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: Africa;  international security;  defence;  executive power and public service;  European construction;  EU finance
 Date Published: 2016-06-07

 7.6.2016 EN Official Journal of the European Union L 149/6 COUNCIL DECISION (CFSP) 2016/890 of 6 June 2016 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP (1) on the European Union CSDP Mission in Mali (EUCAP Sahel Mali). (2) On 18 January 2016, the Council adopted Decision (CFSP) 2016/50 (2) providing EUCAP Sahel Mali with a reference amount until 14 January 2017. (3) EUCAP Sahel Mali should take enhanced security measures and the number of staff should be adapted. (4) Decision 2014/219/CFSP should be amended to adapt the reference amount for EUCAP Sahel Mali, HAS ADOPTED THIS DECISION: Article 1 In Article 14 of Decision 2014/219/CFSP, paragraph 1 is replaced by the following: The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 April 2014 to 14 January 2015 shall be EUR 5 500 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 January 2015 to 14 January 2016 shall be EUR 11 400 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 January 2016 to 14 January 2017 shall be EUR 19 775 000. The financial reference amount for the subsequent periods shall be decided by the Council.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 June 2016. For the Council The President H.G.J. KAMP (1) Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP Mission in Mali (EUCAP Sahel Mali), (OJ L 113, 16.4.2014, p. 21). (2) Decision (CFSP) 2016/50 of 18 January 2016 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 12, 19.1.2016, p. 48).